Cooley, J.
This is a suit in equity. The primal object •of it is stated in the brief for complainant to be, to recover of the defendants one hundred and fifty-six bills of costs, faxed on the discontinuance of that number of suits commenced by the defendants in courts of law in the names of third persons against the plaintiff. The right of recovery is claimed under the statute, which provides that “ when :any action shall be brought in the name of another, by an assignee of any right of action, or by any person beneficially interested in the recovery in such action, such assignee •or person shall be liable for costs in the same cases, and to the same extent, in which a plaintiff would be liable, and flie payment of such costs may be enforced by attachment in all cases where judgment is not by law required to be rendered therefor against such assignee or person interested.” ■Comp. L., § 7411.
The suits referred to were not commenced in the names •of the defendants in this bill, or of any of them, nor did they purport by the records to be for their benefit; but •complainant in his bill sets forth a complicated state of facts which he claims brings the case within the statute. 'The bill is quite voluminous, and it would be impossible to abstract it for the purposes of this opinion without filling many printed pages. We do not deem this important.
We agree with the circuit court that the case is not one *164of equity jurisdiction. Tbe court of law had ample authority to deal with each individual case, and the statute contemplated its doing so. The suggestion that a suit in equity will save a multiplicity of suits has no force ; it only adds-one to the suits before instituted.
The decree should be affirmed with costs.
The other Justices concurred.